DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 10/01/2020. 
Claims 1-19 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaathon et al. (US 2019/0095668).
Re Claims 1 and 14-15: Gaathon et al. teaches generating a unique code from orientation information, which includes optically reading the optically readable security element (see fig.# 3), herein two different frequencies satisfying a resonance condition}, emitted in response to first excitation of the one or more optically readable structures (¶ 31-37+, 118+); and deriving the information from the determined data (¶ 33-43+, 66+, 84-97+). Gaathon et al. further teaches an optical reader {herein a scanner system 409, as shown in fig.# 4} (¶ 26-37+, 46-58+).
Re Claims 4-5: Gaathon et al. teaches system and method, wherein the one or more optically readable structures and the one or more proximal structures comprise, respectively, higher and lower energy optically readable structures {herein two resonances with distinct frequencies}, wherein the first excitation is at or beyond a bandgap of the higher energy optically readable structures; and/or the second excitation is at or beyond a bandgap of the lower energy optically readable structures, and below a bandgap of the higher energy optically readable structures (¶ 31+, 41+).
Re Claim 6: Gaathon et al. teaches system and method, wherein excitation is via excitation electromagnetic radiation; and/or first and second, different, excitation is via first and second, different, excitation electromagnetic radiation (¶ 31+).

Re Claim 8: Gaathon et al. teaches system and method, further comprising: before the reading, applying a strain field to the optically readable element, to change the interaction between the one or more optically readable structures and the one or more proximal structures, to change the excitation-emission response; or after the reading, applying a strain field to the optically readable element, to change the interaction between the one or more optically readable structures and the one or more proximal structures, to change the excitation-emission response, and undertaking a subsequent reading (¶ 52+).
Re Claim 9: Gaathon et al. teaches system and method, wherein the derived information relates to verifying that: the interaction comprises an energy transfer having taken place between the one or more optically readable structures and/or the one or more proximal structures; and/or the one or more optically readable structures and/or the one or more proximal structures is a quantum system and complex at the atomic scale; and/or that the optically readable security element is authentic (¶ 98+).
Re Claim 10: Gaathon et al. teaches system and method, wherein the one or more optically readable structures are arranged to interact with one or more proximal structures of the optically readable security element, due to the one or more optically readable structures and the one or more proximal structures of the optically readable security element being close enough for energy transfer to take place between the structures (¶ 31+).

Re Claim 13: Gaathon et al. teaches system and method, additionally comprising using the reading to determine a unique identifier for the optically readable security element (¶ 38, 51, 113+).
Re Claim 16: Gaathon et al. teaches system and method, wherein the higher energy structures have a higher energy bandgap than the lower energy structures (¶ 31-37, 118+).
Re Claim 17: Gaathon et al. teaches system and method, wherein the first and second, different, excitation electromagnetic radiation is emitted via different excitation wavelengths (¶ 41+).
Re Claim 18: Gaathon et al. teaches system and method, wherein the expected data includes an expected emission wavelength or an expected intensity, and wherein the expected data is from a previously determined reading of an at least related optically readable security element, or from a reading of the one or more optically readable structures in isolation (¶ 50-60+).
Re Claim 19: Gaathon et al. teaches system and method, further comprising: using one or more excitation-emission relationships, for one or more optically readable structures, in one or more locations of the security element; or using the derived information, for one or more optically readable structures, in one or more locations of the security element (¶ 66-84+,  112-118, 122-125+).

Allowable Subject Matter
Claims 2-3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that:
Re Claim 2: the reading comprises determining data indicative of an optical property of the optically readable security element using the first emission electromagnetic radiation, emitted in response to first excitation of the one or more optically readable structures, and using second emission electromagnetic radiation, emitted by the one or more proximal structures in response to the first excitation of the one or more optically readable structures;
Re Claim 12: the one or more optically readable structures comprises one or more continuous or discrete components exhibiting quantum mechanical confinement, the or each component being capable of emitting electromagnetic radiation linked to that quantum mechanical confinement, in response to the excitation, wherein the confinement of the one or more continuous or discrete components optionally confines in one or more of three, two or one spatial dimensions; and/or the one or more proximal structures are one or more optically readable structures; and/or the one or more proximal structures are one or more optically readable structures, comprising including one or more continuous or discrete components exhibiting quantum mechanical confinement, the or each component being capable of emitting electromagnetic radiation linked to that quantum mechanical confinement, in response to the excitation, wherein the confinement of the one or more continuous or discrete components optionally confines in one or more of three, two or one spatial dimensions; and/or the one or more proximal structures comprises one or more plasmonic nanostructures. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paeschke et al. (US 2015/0294177) teaches method and device for checking a security element.
Moran et al. (US 2013/0320087) teaches integrated unit for reading identification information based on inherent disorder.
Norton (US 2017/0016826) teaches invisible inimitable identity, provenance, verification and authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/EDWYN LABAZE/Primary Examiner, Art Unit 2887